The plaintiff’s book consisted of a charge for £200 hard money paid to the daughter of the defendant in May A. D. 1776, on account of a note, in favor of said Phillips, which had not been applied.
*104Tbe defendant objected against said book being, given to tbe jury, and also against tbe plaintiff’s being admitted to swear to it; as it would be tbe same in effect as admitting tbe plaintiff to swear to a payment made of that sum upon bis note — tbe court ruled tbe objections to be insufficient, and tbe plaintiff -was admitted and sworn to bis book, and recovered tbe demand.